Application by the appellants for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 5, 2014 (People v Dorvilier, 122 AD3d 642 [2014]), affirming two judgments of the Supreme Court, Queens County, both rendered October 4, 2012.
Ordered that the application is denied.
The appellants have failed to establish that they were denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Hall, Austin and Cohen, JJ., concur.